Opinion issued May 29, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00134-CV
____________

AVIS RENT A CAR SYSTEM, INC., Appellant

V.

CHRISTOPHER SIMON, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 815513



MEMORANDUM OPINION
	Appellant, Avis Rent a Car  System, Inc., has filed a motion to dismiss its
appeal.  More than 10 days have elapsed, and no objection has been filed.  No opinion
has issued.  Accordingly, we grant the motion to dismiss and overrule all pending
motions as moot. See Tex. R. App. P. 42.1(a)(1).
	We direct the clerk to issue mandate within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.